DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
Applicant amended the claims to include “determining priorities of a plurality of information included in the first response based on profile information of the user included in the contextual information of the user” Upon further consideration of the Evermann reference which teaches that  search management software 118 uses metadata and knowledge of the search category to select one or more content providers to service the search request, and sends them the text search query and metadata over connection 130. Content providers retrieve the requested content, and return the results to transaction server over connection 132. The transaction server selects and prioritizes the received content by using the metadata and commerce information, such as special offers or time-sensitive opportunities, see par. [0040]. For these reasons the examiner believes the claims are still taught.
Applicant amendments also include “generating a second response including higher priority information among the plurality of information included in the first response and a user interface of an application providing a service for the higher priority information”. Evermann teaches that the search management software can prioritize items within the search results according to factors such as: the degree of responsiveness of items within the search results to the category of the search request and to the user category as determined from side information, see par. [0067-0068].
Finally applicant amended the claims to include “generating a combined response based on the first response and the second response such that the plurality of information included in the first response and the user interface are simultaneously displayed on the electronic device”. Evermann teaches the transaction server selects an advertisement, combines it with the search results in an appropriate format, and transmits the results and advertisement over connection 138 to mobile device 102, see par. [0040]. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-1014-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Evermann WO 2008/083172 A2

Regarding claim 1 Evermann teaches a method of an electronic device (method implemented on a mobile device, see abstract), comprising: 
receiving a user input from a user (receiving an utterance from the user that corresponds to a command of either of the first type or the second type, see abstract); 
in response to receiving the user input, generating a first response comprising first content having a first type based on the user input (recognizing the utterance; if the received utterance is a command of the first type, performing a corresponding command; generating a representation of a corresponding search request, see abstract);
 obtaining contextual information of the user (Implicit metadata, which we refer to as side information, is contained within the audio captured by the phone. Side information constitutes aspects of the captured audio stream that are not essential to speech recognition, see par. [0036]); 
determining priorities of a plurality of information included in the first response based on profile information of the user included in the contextual information of the user ( Search management software 118 uses metadata and knowledge of the search category to select one or more content providers 1 14a, b, c to service the search request, and sends them the text search query and metadata over connection 130. Content providers 114a,b,c retrieve the requested content, and return the results to transaction server 110 over connection 132. The transaction server selects and prioritizes the received content by using the metadata and commerce information, such as special offers or time-sensitive opportunities, see par. [0040]); 
generating a second response including higher priority information among the plurality of information included in the first response and a user interface of an application providing a service for the higher priority information (search management software can prioritize items within the search results according to factors such as: the degree of responsiveness of items within the search results to the category of the search request and to the user category as determined from side information; the degree of targeting of the advertisements to the user category; and the relevance of the advertisements to the search request, see par. [0067-0068])
generating a combined response based on the first response and the second response such that the plurality of information included in the first response and the user interface are simultaneously displayed on the electronic device (he transaction server selects an advertisement, combines it with the search results in an appropriate format, and transmits the results and advertisement over connection 138 to mobile device 102, see par. [0040]); 
and outputting the combined response as a response to the user input (After selecting items contained within the search results and one or more advertisements, transaction server 1 10 sends its selection to mobile device 102 via wireless data connection 138. It formats the display to make it as legible and/or presentable as possible for display on device 102. After selecting items contained within the search results and one or more advertisements, transaction server 1 10 sends its selection to mobile device 102 via wireless data connection 138. It formats the display to make it as legible and/or presentable as possible for display on device 102, see par. [0069]).  

Regarding claim 2 Evermann teaches the method of claim 1, wherein the first type of the first content comprises at least one of text, a moving picture, an image, or audio content, and wherein the second response comprises a second type of a second content, the second type of the second content comprises at least one of text, a moving picture, an image, audio content, a light-emitting diode (LED) output, a vibration output, a visual effect, an audible effect, or a user interface (The device's voice-mediated search software displays the results to the user as text, graphics, and video and, optionally as audio output of synthesized speech, sounds, or music, see par. [0018]).  
Regarding claim 3 Evermann teaches the method of claim 1, further comprising: in response to the user input, obtaining first data, wherein the first response is generated based on the first data (transaction server 110 returns the voice search results and associated advertising content to mobile device 102, see par. [0038]). 

Regarding claim 7 Evermann teaches the method of claim 1, wherein the contextual information comprises at least one feature corresponding to each context of the user, wherein the at least one feature of the contextual information is determined based on feedback information from the user with respect to the combined response, and wherein the contextual information is obtained based on the determined at least one feature (device 102 maintains a log of the actions the user takes in response to receiving the search results, VMSA 106 sends the information contained within the log to transaction server 110, thus providing important feedback to the transaction server on how useful and responsive the search results are for the user, see par. [0072-0073]).  

Regarding claim 8 Evermann teaches an electronic device comprising: 
an input device configured to receive a user input from a user (personal wireless communication device, such as a cellular phone, that can receive audio input from a user, see par. [0020]); 
at least one processor (digital signal processor, see par. [0085]) configured to: 
in response to the user input, generate a first response comprising first content having a first type based on the user input (recognizing the utterance; if the received utterance is a command of the first type, performing a corresponding command; generating a representation of a corresponding search request, see abstract);
 obtain contextual information of the user (Implicit metadata, which we refer to as side information, is contained within the audio captured by the phone. Side information constitutes aspects of the captured audio stream that are not essential to speech recognition, see par. [0036]); 
determine priorities of a plurality of information included in the first response based on profile information of the user included in the contextual information of the user ( Search management software 118 uses metadata and knowledge of the search category to select one or more content providers 1 14a, b, c to service the search request, and sends them the text search query and metadata over connection 130. Content providers 114a,b,c retrieve the requested content, and return the results to transaction server 110 over connection 132. The transaction server selects and prioritizes the received content by using the metadata and commerce information, such as special offers or time-sensitive opportunities, see par. [0040]); 
generate a second response including higher priority information among the plurality of information included in the first response and a user interface of an application providing a service for the higher priority information (search management software can prioritize items within the search results according to factors such as: the degree of responsiveness of items within the search results to the category of the search request and to the user category as determined from side information; the degree of targeting of the advertisements to the user category; and the relevance of the advertisements to the search request, see par. [0067-0068])
and generate a combined response based on the first response and the second response such that the plurality of information included in the first response and the user interface are simultaneously displayed on the electronic device (he transaction server selects an advertisement, combines it with the search results in an appropriate format, and transmits the results and advertisement over connection 138 to mobile device 102, see par. [0040]); 
and an output device configured to output the combined response as a response to the user input (After selecting items contained within the search results and one or more advertisements, transaction server 1 10 sends its selection to mobile device 102 via wireless data connection 138. It formats the display to make it as legible and/or presentable as possible for display on device 102. After selecting items contained within the search results and one or more advertisements, transaction server 1 10 sends its selection to mobile device 102 via wireless data connection 138. It formats the display to make it as legible and/or presentable as possible for display on device 102, see par. [0069]).  
Regarding claim 9 Evermann teaches the electronic device of claim 8, wherein the first type of the first content comprises at least one of text, a moving picture, an image, or an audio, and wherein the second response comprises a second type of 
Regarding claim 10 Evermann teaches the electronic device of claim 8, wherein the first response is generated based on first data obtained based on the user input (transaction server 110 returns the voice search results and associated advertising content to mobile device 102, see par. [0038]). 

Regarding claim 14 Evermann teaches the electronic device of claim 8, wherein the contextual information comprises at least one feature corresponding to each context of the user, and wherein the at least one feature is determined based on feedback information from the user on the combined response, and the contextual information is obtained based on the at least one feature (device 102 maintains a log of the actions the user takes in response to receiving the search results, VMSA 106 sends the information contained within the log to transaction server 110, thus providing important feedback to the transaction server on how useful and responsive the search results are for the user, see par. [0072-0073]).  
Regarding claim 15 Evermann teaches a on-transitory computer-readable storage medium configured to store one or more computer programs including instructions that, when executed by at least one processor of an electronic device, cause the at least one processor to: 
receive a user input from a user, irrespective of contextual information of the user, in response to the user input, generate a first response comprising first content having a first type as a response corresponding to the user input (recognizing the utterance; if the received utterance is a command of the first type, performing a corresponding command; generating a representation of a corresponding search request, see abstract), 
in response to the user input, generate a first response comprising first content having a first type based on the user input;
 obtain contextual information of the user (Implicit metadata, which we refer to as side information, is contained within the audio captured by the phone. Side information constitutes aspects of the captured audio stream that are not essential to speech recognition, see par. [0036]); 
determine priorities of a plurality of information included in the first response based on profile information of the user included in the contextual information of the user ( Search management software 118 uses metadata and knowledge of the search category to select one or more content providers 1 14a, b, c to service the search request, and sends them the text search query and metadata over connection 130. Content providers 114a,b,c retrieve the requested content, and return the results to transaction server 110 over connection 132. The transaction server selects and prioritizes the received content by using the metadata and commerce information, such as special offers or time-sensitive opportunities, see par. [0040]); 
generate a second response including higher priority information among the plurality of information included in the first response and a user interface of an application providing a service for the higher priority information (search management software can prioritize items within the search results according to factors such as: the degree of responsiveness of items within the search results to the category of the search request and to the user category as determined from side information; the degree of targeting of the advertisements to the user category; and the relevance of the advertisements to the search request, see par. [0067-0068])
combine the first response with the second response such that the plurality of information included in the first response and the user interface are simultaneously displayed on the electronic device (the transaction server selects an advertisement, combines it with the search results in an appropriate format, and transmits the results and advertisement over connection 138 to mobile device 102, see par. [0040]); 
and output a combined response as a response to the user input (After selecting items contained within the search results and one or more advertisements, transaction server 1 10 sends its selection to mobile device 102 via wireless data connection 138. It formats the display to make it as legible and/or presentable as possible for display on device 102. After selecting items contained within the search results and one or more advertisements, transaction server 1 10 sends its selection to mobile device 102 via wireless data connection 138. It formats the display to make it as legible and/or presentable as possible for display on device 102, see par. [0069]).  
Regarding claim 19 Evermann teaches the method of claim 1, wherein the outputting of the combined response comprises: when the combined response is a plurality of combined responses, determining priorities of respective combined responses based on the contextual information (The transaction server selects and prioritizes the received content by using the metadata and commerce information, such as special offers or time-sensitive opportunities, see par. [0040]); and outputting at least one of the plurality of combined responses based on the determined priorities as the combined response (the transaction server also has the option to send search results, the search query, metadata, and user history information to one or more advertising providers 116a, b, c over connection 134. The advertising providers return potential advertisements and pricing information back to the transaction server over connection 136. The transaction server selects an advertisement, combines it with the search results in an appropriate format, and transmits the results and advertisement over connection 138 to mobile device 102. VMSA 106 then receives the results and presents them to the user, see par. [0040]).  
Regarding claim 20 Evermann teaches the electronic device of claim 8, wherein the at least one processor is further configured to, when the combined response is a plurality of combined responses, determine priorities of respective combined responses based on the contextual information The transaction server selects and prioritizes the received content by using the metadata and commerce information, such as special offers or time-sensitive opportunities, see par. [0040]),  and output at least one of the plurality of combined responses based on the determined priorities as the combined response (the transaction server also has the option to send search results, the search query, metadata, and user history information to one or more advertising providers 116a, b, c over connection 134. The advertising providers return potential advertisements and pricing information back to the transaction server over connection 136. The transaction server selects an advertisement, combines it with the search results in an appropriate format, and transmits the results and advertisement over connection 138 to mobile device 102. VMSA 106 then receives the results and presents them to the user, see par. [0040]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evermann WO 2008/083172 A2, in view of Kim U.S PAP 2016/0210023 A1.
Regarding claim 4 Evermann does not teach the method of claim 1, further comprising: inputting the contextual information into a generative model to generate the second response. 
In the same field of endeavor Kim teaches a device and a method of displaying a response to an inquiry are provided. The method of displaying a response includes obtaining an inquiry indicated by a received user input, determining a response, from among a plurality of responses corresponding to the inquiry, by using context information indicating context of a user, and displaying text indicating the determined response and an image of a subject providing the response, see abstract. Kim teaches receiving an input of evaluating whether a user is satisfied with the displayed image of the subject, see par. [0126]. Kim teaches inputting the contextual information into a generative model to generate the second response ( The context information collector 1520 may transmit the obtained context information to the category determiner 1530, see par. [0299]; For example, the user modeling unit 1550 may determine a user model corresponding to a determined response, from among a plurality of user models, and transmit information about the determined user model to the avatar generator 1510, see par. [0293]). 
It would have been obvious to one of ordinary skill in the art to combine the Evermann invention with the teachings of Kim for the benefit of  ensuring a user is satisfied with the generated response, see par. [0126].
Regarding claim 5 Kim teaches The method of claim 4, further comprising: training the generative model based on training data, wherein the training data comprises information related to the user that was collected by the electronic device, and wherein the generative model is trained based on correlation between the training data and the second response (the user modeling unit 1550 may determine a user model corresponding to a determined response, from among a plurality of user models, and transmit information about the determined user model to the avatar generator 1510, see par. [0294]; the user modeling unit 1550 may include a history analyzer 1551 and a history collector 1552. According to an embodiment, the history collector 1552 may obtain a history of an inquiry of a user from information received from the voice intention analyzer 1540. Additionally, the history collector 1552 may obtain a history of a user input for evaluation, see par. [0307-0308]).

Regarding claim 11 Evermann does not teach the electronic device of claim 8, wherein the second response is generated by inputting the contextual information to a generative model.  
In the same field of endeavor Kim teaches a device and a method of displaying a response to an inquiry are provided. The method of displaying a response includes obtaining an inquiry indicated by a received user input, determining a response, from among a plurality of responses corresponding to the inquiry, by using context information indicating context of a user, and displaying text indicating the determined response and an image of a subject providing the response, see abstract. Kim teaches receiving an input of evaluating whether a user is satisfied with the displayed image of the subject, see par. [0126]. Kim teaches inputting the contextual information into a generative model to generate the second response ( The context information collector 1520 may transmit the obtained context information to the category determiner 1530, see par. [0299]; For example, the user modeling unit 1550 may determine a user model corresponding to a determined response, from among a plurality of user models, and transmit information about the determined user model to the avatar generator 1510, see par. [0293]). 
It would have been obvious to one of ordinary skill in the art to combine the Evermann invention with the teachings of Kim for the benefit of  ensuring a user is satisfied with the generated response, see par. [0126].
Regarding claim 12 Kim teaches the electronic device of claim 11, wherein the at least one processor is further configured to obtain training data comprising information related to the user collected by the electronic device as information used to train the generative model, wherein the generative model is trained based on correlation between the training data and the second response (the user modeling unit 1550 may determine a user model corresponding to a determined response, from among a plurality of user models, and transmit information about the determined user model to the avatar generator 1510, see par. [0294]; the user modeling unit 1550 may include a history analyzer 1551 and a history collector 1552. According to an embodiment, the history collector 1552 may obtain a history of an inquiry of a user from information received from the voice intention analyzer 1540. Additionally, the history collector 1552 may obtain a history of a user input for evaluation, see par. [0307-0308]). 
Claim 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over, in view of Evermann WO 2008/083172 A2, in view of Kim U.S PAP 2016/0210023 A1, further in view of Osotio2018/0101776 A1.

Regarding claim 16 Evermann does not teach: however Kim teaches the non-transitory computer-readable storage medium of claim 15, further comprising instructions to cause the at least one processor to: 
capture an image of the user (obtain facial expression, see par. [0203]); 
detect facial expression information of the user based on the image (the dressing table 1210 may obtain information about a skin state, a lip state, a facial expression, or the like of the user, see par. [0203]).
However Evermann in view Kim does not teach and determine an emotion based on the facial expression information, wherein the combined response is output based on the emotion.
In a similar field of endeavor Osotio teaches mechanisms to extract an emotional state from contextual user data and public use data collected from one or more devices and/or services. The contextual and public data are combined into an enriched data set. An emotional model, tailored to the user, extracts an emotional state form the enriched data set based on one or more machine learning techniques, see abstract. FIG. 1 illustrates an example architecture 100 of a system to extract an emotional state from various data sources. With the permission of a user, a wide variety of data is collected about a user by various devices and/or services 102 including facial recognition, see par. [0019]. The services, data sources, and/or devices 102 represented in FIG. 1 represent the wide variety of devices, systems and/or services that collect information about a user and that can be sources of data for extracting an emotional state, see par. [0020].
It would have been obvious to one of ordinary skill in the art to combine the Evermann in view of Kim invention with the teachings of Osotio for the benefit of customizing interactions of the system with a given user, see par. [0001].
Regarding claim 18 Evermann in view of Kim does not teach the non-transitory computer-readable storage medium of claim 15, wherein the instructions to generate the second response further comprise instructions to cause the at least one processor to: determine a user preference using on a convoluted neural network (CNN); and generate the second response based on a user preference included in the contextual information. 
In the same field of endeavor Osotio teaches mechanisms to extract an emotional state from contextual user data and public use data collected from one or more devices and/or services. The contextual and public data are combined into an enriched data set. An emotional model, tailored to the user, extracts an emotional state form the enriched data set based on one or more machine learning techniques, see abstract. FIG. 1 illustrates an example architecture 100 of a system to extract an emotional state from various data sources. With the permission of a user, a wide variety of data is collected about a user by various devices and/or services 102 including facial recognition, see par. [0019]. The services, data sources, and/or devices 102 represented in FIG. 1 represent the wide variety of devices, systems and/or services that collect information about a user and that can be sources of data for extracting an emotional state, see par. [0020]. The emotional state is extracted from the enriched data through a personalized emotional state model, created through one or more supervised or unsupervised machine learning processes, such as a support vector machine (SVM) technique, a convolutional neural network, a deep neural network, decision tree process, k nearest neighbor process, kernel density estimation, K-means clustering, expectation maximization, and so forth, see par. [0023].
It would have been obvious to one of ordinary skill in the art to combine the Evermann in view of Kim invention with the teachings of Osotio for the benefit of customizing interactions of the system with a given user, see par. [0001].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evermann WO 2008/083172 A2, in view of Kim U.S. PAP 2016/ 0210023 A1, further in view of Piernot 2018/0012596 A1.
Regarding claim 17 Evermann does not teach but Kim teaches the non-transitory computer-readable storage medium of claim 15, wherein the instructions to generate the second response further comprise instructions to cause the at least one processor to: 
and when the second response cannot be generated using only the local resources, transmit the user input and the contextual information to a cloud server (request response s1040, see par. [0185])); and receive the second response from the cloud server (server transmits response to the device 1000, see par. [0191]). 
However Evermann in view of Kim does not teach determine whether the second response can be generated using only local resources.
In the same field of endeavor Piernot teaches systems and processes for selectively processing and responding to a spoken user input. At block 312, a response to the spoken user input can be generated by the user device and/or a remote server. In some examples, generating a response to the spoken user input can include one or more of performing speech-to-text conversion, inferring user intent, and generating output responses to the user in an audible (e.g., speech) and/or visual form. For example, block 312 can include performing an operation requested by the user, providing information requested by the user, performing an action that causes a change in the physical environment, or the like. The operations can be performed locally on the user device, by transmitting data to a remote server for processing, or a combination thereof.
It would have been obvious to one of ordinary skill in the art to combine the Evermann in view of Kim invention with the teachings of Piernot for the benefit of saving bandwidth by performing processing steps locally on a device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu teaches document prioritization in query processing, see abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656